Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant

2.	The following is a FINAL action upon examination of application number 16/928,733, filed on 07/14/2020. Claims 1-11, 14-15, and 17-23 are pending in the application, of which claims 1-11, 15, and 17-23 have been examined on the merits discussed below.

Priority

3.	Application 16/928,733, filed 07/14/2020 claims foreign priority to 19187796.8, filed 07/23/2019.

Response to Amendment

4.	In the response filed August 23, 2022, Applicant amended claims 1, 3, 10-11, 15, and 20 and cancelled claims 12-13 and 16. New claims 21-23 were presented for examination. 

5.	Applicant's amendments to claim 1 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objection; accordingly, this objection has been removed.

6.	Applicant's amendments to claims 10 and 20 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly, these rejections have been withdrawn.

7.	Applicant's amendments to claims 1 and 15 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

Response to Arguments

8.	Applicant's arguments filed August 23, 2022, have been fully considered.

9.	Applicant submits “neither of these references, nor any proper combination thereof, teaches or suggests that the data relating to a first operator performing at least part of a first task consisting of performance data which includes one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator.” [Applicant’s Remarks, 08/23/2022, page 8]

	Applicant submits that “neither of these references, nor any proper combination thereof, teaches or suggests that the data relating to a first operator performing at least part of a first task consisting of performance data which includes one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator.” In response, the Examiner first emphasizes that the newly amended limitations are narrower in scope than the features previously presented in claim 1. Applicant's arguments with respect to the limitation “wherein the performance data comprises one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator” has been considered, however the argument is primarily raised in support of the amendments to independent claims 1/15, and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference, Mohammadrezazadeh et al. (Pub. No.: US 2019/0227626 A1), to teach the new limitations of claims 1/15. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the new ground of rejection set forth under §103 below.

10.	Applicant submits “that Connolly and Beaubien, alone or in combination, fail to teach or suggest to “receive first data, comprising at least performance data, relating to a first operator performing at least part of a first task, wherein at least part of the first data is received from the one or more sensors, and wherein the performance data comprises one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator.” [Applicant’s Remarks, 08/23/2022, pages 8-9]

	Applicant presents arguments directed to amended claims 1 and 15 [pages 8-9 of Applicant's response]. A new reference has been introduced to help address the claim amendments, as seen below. Furthermore, in response to Applicant’s argument that Connolly and Beaubien, alone or in combination, fail to teach or suggest to “receive first data, comprising at least performance data, relating to a first operator performing at least part of a first task,” the Examiner respectfully disagrees. As seen in paragraph 0028 of Connolly, operator information, such as the times at which different tasks are initiated and/or completed, is received during performance of the tasks. Additionally, Connolly describes a monitoring system including a location receiving device configured to track movements of an operator while the operator is performing a sequential series of tasks [See paragraph 0101]. This also shows that first data relating to a first operator performing at least part o f a first task is received. The Examiner has addressed the claim amendments in the updated rejection below, responsive to the limitations introduced by the claim amendments.

11.	Applicant submits under the Step 2A Prong 1 heading “Applicant disagrees and submits that the claims are not directed to an abstract idea and that the claims are instead directed to improvements to existing technology.” [Applicant’s Remarks, 08/23/2022, page 9]

Applicant first argues under Step 2A Prong 1 of the eligibility inquiry that “Applicant disagrees and submits that the claims are not directed to an abstract idea and that the claims are instead directed to improvements to existing technology” [Remarks at page 9].
However, Applicant’s argument is misplaced because Step 2A Prong One of the eligibility inquiry does not involve analysis or a determination as to whether or not the claims are directed to one of the groupings abstract idea groupings set forth in the 2019 PEG. The “directed to” inquiry falls under Step 2A Prong Two, only after a finding under Step 2A Prong One that the claims recite an abstract idea. The analysis mandated under Step 2A Prong One of the 2019 PEG requires Examiners to “Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites and abstract idea.”  Accordingly, the §101 rejection set forth in the previous and instant office action satisfied Step 2A Prong One of the §101 rejection by identifying the abstract idea and the specific limitations (via bold text) reciting the abstract idea, while further identifying the additional elements (via  plain text) in order to clearly differentiate the recited abstract idea from the additional elements that are further evaluated under Step 2A Prong Two and Step 2B.  

12.	Applicant submits “Applicant submits the USPTO in the analysis of Example 39 recognizes training and using a neural network as eligible subject matter. Similarly, to Example 39, the claims of the present application are not fairly characterized as a method of organizing human activity because the subject matter does not consist of managing interactions between people and for the reasons set forth by the USPTO with respect to the claim of Example 39. Rather the claims are drawn to predicting the current workloads of a number of operators and reassigning tasks if the workload of one operator is too demanding and the workload of another operator is light.” [Applicant’s Remarks, 08/23/2022, page 10]

In response to Applicant’s suggestion [Remarks at page 10] that independent claims 1/15 are eligible for the same reasons as set forth in the analysis of Example 39 (training a neural network for facial detection) from the “Subject Matter Eligibility Examples” (published 01/07/2019), the Examiner respectfully disagrees.
The Examiner emphasizes that the eligibility analysis provided for claim 1 of Example 39 does not indicate that eligibility hinges on “training a neural network.”  The Examiner does acknowledge that training a neural network, machine learning, and the like may be evaluated as additional elements if a judicial exception if recited in the claims during evaluation under Step 2A Prong 1. However, with respect to Example 39, the analysis under Step 2A Prong 1 plainly found that the claim “does not recite any of the judicial exceptions….the claim does not recite any mathematical relationships, formulas or equations….the claim does not recite a mental process…the claim does not recite any method of organizing human activity…Thus, the claim is eligible because it does not recite a judicial exception.” In contrast, when evaluated under Step 2A Prong 1, Applicant’s claims plainly set forth steps for managing personal behavior or relationships or interactions (e.g., monitoring the workload of operators and reassigning tasks if the workload of one operator is too demanding and the workload of another operator is light) under the “Certain Methods of Organizing Human Activity” abstract idea grouping, as discussed below in the §101 rejection.
Moreover, while claim 1 of Example 39 does involve training a neural network, this technique is performed for improvement of the technological process of digital facial image detection.  Although applicant’s claims involve training a neural network, the neural network training is recited at a high level of generality and have not been shown to yield a technical improvement, but instead merely seek “to determine a workload of the first operator,” which directly pertains to the abstract idea itself, which are results devoid of technical improvement comparable to the digital facial image detection of Example 39.  Accordingly, Applicant’s reliance on the eligibility rationale of Example 39 is not persuasive.

13.	Applicant submits “The improvements, rooted in computer technology, are provided by certain embodiments of the pending claims, specifically with regard to, “train a neural network representing a first workload model, using (1) received data from one or more sensors associated with one or more operators or (ii) one or more workload assessment inputs received from the one or more operators, to predict workloads of the one or more operators,” “use the first workload model for determining, based on the first data, a workload of the first operator over a first time period,” and “alter demands on the first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of one or more other operators.” Applicant submits that one of ordinary skill in the art would recognize that these features reflect an improvement to the current state of technology in the field of managing the workloads of operators in a collaborative working environment.” [Applicant’s Remarks, 08/23/2022, pages 11-12]

In response, the Examiner emphasizes none of the training, using, or altering steps, whether taken individually or collectively, have been shown to effect any form of technical change or improvement whatsoever. Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computer, computer software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement, nor the alleged “improvement to the current state of technology in the field of managing the workloads of operators in a collaborative working environment” suggested by Applicant.  Although Applicant asserts that “improvements, rooted in computer technology, are provided by certain embodiments of the pending claims,” the Examiner first notes that managing the workloads of operators is not reasonably understood as a technology, but instead involves organizing of human activity. Furthermore, the determining and altering themselves are not  additional elements, and thus it is unclear how “determining, based on the first data, a workload of the first operator over a first time period,” and “alter demands on the first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of one or more other operators” can amount to a technical improvement when these steps are not additional elements, but instead is part of the abstract idea.
Moreover, automating the claims steps with “at least one processor” of a generic computer is similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter. See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. Applicant's Specification acknowledges that nothing more than general purpose computers are needed to implement the invention (See, e.g., paragraph [0133] – “The processor 302 may take any suitable form. For instance, it may be a microcontroller, a plurality of microcontrollers, a processor, or a plurality of processors.”). Thus, any improvement achieved by automating the claim steps (i.e., using generic computing devices/software) is not a technical improvement, but instead would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  
Even assuming, for the sake of argument, that the claims amount to an improvement over prior art techniques for determining workload of operators (which has not been shown), such an improvement would be considered, at most, an improvement confined within the abstract idea itself, which is not enough to confer eligibility on the claim. For the reasons above, Applicant’s argument is not persuasive.

14.	Applicant submits under the Step 2A Prong 1 heading, “Furthermore, the claims are not directed to an abstract idea, but rather to an improvement to the computers involved in the process of predicting and altering the workload of an operator, and requests the rejection be withdrawn on this basis.” [Applicant’s Remarks, 08/23/2022, page 12]

Applicant also argues under Step 2A Prong 1 of the eligibility inquiry that “the claims are not directed to an abstract idea, but rather to an improvement to the computers involved in the process of predicting and altering the workload of an operator, and requests the rejection be withdrawn on this basis” [Remarks at page 12].
However, Applicant’s argument is misplaced because Step 2A Prong One of the eligibility inquiry does not involve analysis or a determination as to whether or not the claims are directed to one of the groupings abstract idea groupings set forth in the 2019 PEG. The “directed to” inquiry falls under Step 2A Prong Two, only after a finding under Step 2A Prong One that the claims recite an abstract idea. The analysis mandated under Step 2A Prong One of the 2019 PEG requires Examiners to “Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites and abstract idea.”  Accordingly, the §101 rejection set forth in the previous and instant office action satisfied Step 2A Prong One of the §101 rejection by identifying the abstract idea and the specific limitations (via bold text) reciting the abstract idea, while further identifying the additional elements (via  plain text) in order to clearly differentiate the recited abstract idea from the additional elements that are further evaluated under Step 2A Prong Two and Step 2B.  
Furthermore, even if submitted under Step 2A Prong Two, Applicant’s argument stating that “the claims are not directed to an abstract idea, but rather to an improvement to the computers involved in the process of predicting and altering the workload of an operator, and requests the rejection be withdrawn on this basis” is not persuasive. With respect to exemplary claim 1, none of the steps of train, receive, use, communicate, monitor, or alter, individually or in combination, have been shown to yield an improvement to a computer or to any technology. Notably, the claims have not been shown to modify, reconfigure, manipulate, or transform the at least one processor, at least one memory including computer program code, or any technology in any discernible manner, much less yield an improvement thereto. There is no support to show that implementing the claim steps with at least one processor, and at least one memory including computer program code amounts to an improvement to the computer or to any other technology. Therefore, these additional elements have not been shown to integrate the abstract idea into a practical application.

15.	Applicant submits “the claims integrate the alleged abstract idea into a practical application.” [Applicant’s Remarks, 08/23/2022, page 12]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “the claims integrate the alleged abstract idea into a practical application.” The additional elements in exemplary claim 1 are: at least one processor, at least one memory including computer program code, the apparatus, a neural network, and one or more sensors, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in MPEP 2106.05. Applicant has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing how the additional elements are integrated with the abstract idea to integrate the abstract idea into a practical application. 
Furthermore, it is noted that the claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no processor, memory, apparatus, sensor, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information relating to the workload of a first operator, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of determining a workload of a first operator, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., at least one processor, at least one memory including computer program code, the apparatus, a neural network, and one or more sensors), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
Lastly, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

16.	Applicant submits under Step 2B “that in view of Bascom, the claims are patent eligible.” [Applicant’s Remarks, 08/23/2022, page 13]

Lastly, in response to Applicant’s citation to Bascom, the Examiner points out that the Federal Circuit found that the claims in Bascom included a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user.  In contrast, Applicant's claims have not been shown to encompass a “non-conventional and non-generic arrangement” of the additional elements. The additional elements of at least one processor, at least one memory including computer program code, the apparatus, and a neural network have not been shown to be used or arranged in any unconventional manner or non-generic manner, and therefore the analogy to the CAFC’s eligibility rationale in the Bascom decision is not persuasive.
For the reasons above along with the reasons set forth below in the updated §101 rejection, the amendments and arguments are not sufficient to overcome the §101 rejection of claims 1-11, 15, and 17-23.

17.	Applicant submits that none of the cited references, taken individually or in any proper combination, teaches or suggests “wherein the first workload model is further trained using one or more aggregated scores of the received data from the one or more sensors as weights for the first workload model” as recited in new dependent claim 21. [Applicant’s Remarks, 08/23/2022, page 14]
	Applicant’s argument [Remarks at page 14] with respect to new dependent claim 21 has been considered, but is primarily raised in support of the new limitations and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference to teach limitations of new dependent claim 21.

18.	Applicant submits that none of the cited references, taken individually or in any proper combination, teaches or suggests “wherein the neural network comprises an input layer, one or more hidden layers, and an output layer, and wherein the one or more hidden layers comprise a plurality of hidden nodes where cognitive analytics are performed using the received data from the one or more sensors” as recited in new dependent claim 22. [Applicant’s Remarks, 08/23/2022, page 14]

	Applicant’s argument [Remarks at page 14] with respect to new dependent claim 22 has been considered, but is primarily raised in support of the new limitations and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference to teach limitations of new dependent claim 22.

19.	Applicant submits that none of the cited references, taken individually or in any proper combination, teaches or suggests “wherein the one or more sensors comprise one or more wearable devices” as recited in new dependent claim 23. [Applicant’s Remarks, 08/23/2022, page 14]

	Applicant’s argument [Remarks at page 14] with respect to new dependent claim 23 has been considered, but is primarily raised in support of the new limitations and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference to teach limitations of new dependent claim 23.
20.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are
directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this
Office Action.
Claim Rejections - 35 USC § 101

21.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


22.	Claims 1-11, 15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

23.	Claims 1-11, 15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-11, 21-23) and non-transitory computer readable medium (claims 15, and 17-20) are directed to at least one potentially eligible category of subject matter (i.e., machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-11, 15, and 17-23 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing workloads of operators, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
train a neural network representing a first workload model using (i) received data from one or more sensors associated with one or more operators or (ii) one or more workload assessment inputs received from the one or more operators, to predict workloads of the one or more operators (This step describes managing human activity or interactions because it covers collection of data/workload assessment inputs related to workloads of one or more operators);
receive first data, comprising at least performance data, relating to a first operator performing at least part of a first task (This step describes managing personal behavior or relationships or interactions since the data is related to performance data of a first operator performing a task); 
wherein at least part of the first data is received from the one or more sensors, and wherein the performance data comprises one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator (This step is directly tied to the human user interaction data); and
use the first workload model for determining, based on the first data, a workload of the first operator over a first time period (The “determining” covers organizing human activity since it flows directly from the received data involving human interaction); 
communicate information relating to the workload of the first operator to one or more receivers (The “communicating” step covers organizing human activity since it flows directly from information relating to the workload of the first); 
monitor the workload of the first operator (The “monitor” step describes managing human activity or interaction since the monitoring is an evaluation of an operator workload); and 
alter demands on the first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of one or more other operators (The “alter” covers organizing human activity since it flows directly from the information relating to the workload of the first operator involving human interaction).
Considered together, these steps set forth an abstract idea of monitoring and managing workload of an operator [See Specification at paragraph 0035 describing “When one or more operators perform one or more tasks in a collaborative working environment, it may be desirable to manage workloads of the operators.”], which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. Independent claim 15 recites similar limitations as those recited in claim 1 and therefore is found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are: at least one processor, at least one memory including computer program code, the apparatus, a neural network, and one or more sensors (claim 1); and program instructions, an apparatus, a neural network, and one or more sensors (claim 15). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The “receiving” amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). Lastly, with respect to the claim language describing the model as a “neural network,” when evaluated under Step 2A Prong Two, the “training a neural network” is recited at a high level of generality and lacks any meaningful technical details and fails to yield any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology, but instead is similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to integrate the abstract idea into a practical application. In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: least one processor, at least one memory including computer program code, the apparatus, a neural network, and one or more sensors (claim 1); and program instructions, an apparatus, a neural network, and one or more sensors (claim 15).These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it”, merely serve to link the use of the judicial exception to a particular technological environment, and do not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0133]: e.g., “The processor 302 may take any suitable form. For instance, it may be a microcontroller, a plurality of microcontrollers, a processor, or a plurality of processors.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). With respect to the “receiving” step, it is noted that receiving data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). 
With respect to the claim language describing the “a neural network,” when evaluated under Step 2B, the training a neural network is recited at a high level of generality, and furthermore neural networks and the like are recognized as well-understood, routine, and conventional in the art.  See, e.g., Lagun et al., Pub. No.: US 2019/0080474 A1 paragraph [0032]), noting “training examples used to train the neural network, e.g., using conventional supervised learning techniques.”  See also, Song, Pub. No.: US 2020/0065656 A1 at paragraph [0007], noting that “conventional approaches to training neural networks to generate embeddings require pre-processing of the training data.” Accordingly, describing the first workload model as a neural network does not add significantly more to the claims.
Lastly, it is noted that that the claimed use of one or more sensors (claims 1, 15, 21, 22) is recited at a high level of generality, these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Finkel et al., Pub. No.: US 2017/0244726 A1 (paragraph [0053]: “Sensors may be of any type of well-known sensor or data collector capable of sensing or collecting data.”). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-11, and 17-23 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more. In particular, dependent claim 2 recites wherein the one or more other operators comprise at least one of: operators performing at least another part of the first task; or operators performing at least a part of one or more other tasks, dependent claim 3 recites wherein the first data relating to the first operator further comprises at least one of self-reported data, physiological data, psychological data, biomechanical data, simulation data, morphological data, or connectional data, claim 4 recites wherein the one or more receivers comprises at least one of the one or more other operators, claim 5 recites wherein the workload is updated over the first time period as the first operator is performing the at least part of the first task, claims 6/17 recite wherein monitoring the workload of the first operator comprises comparing the workload of the first operator with one or more workloads of the one or more other operators, claim 7 recites wherein monitoring the workload of the first operator comprises comparing the workload of the first operator at different time instances of the first time period, claims 8/18 recite wherein monitoring the workload of the first operator comprises analysing one or more patterns of evolution of workload of the first operator over the first time period, claims 9/19 recites wherein altering the demands on the first operator comprises balancing the demands on the first operator and demands on at least one of the one or more other operators based on one or more weights, claims 10/20 recite wherein communicating the workload to the one or more receivers comprises inducing a trigger to the one or more other operators, claim 21 recites using one or more aggregated scores of the received data as weights for the first workload model, however these limitations are part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. The other dependent claims have been evaluated as well, however, similar to claims 2-10 and 17-20  these claims also recite steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry and thus fall within the scope of the same “Certain methods of organizing human activity” abstract idea grouping identified in the independent claims along with, at most, generic computing elements (e.g., supervisory system recited in claim 4; one or more performance monitors recited in claim 11) which, as noted above, are insufficient to amount to a practical application or add significantly more to the claims. The additional elements recited in the newly presented claims include: the one or more sensors (claim 21), wherein the neural network comprises an input layer, one or more hidden layers, and an output layer, and wherein the one or more hidden layers comprise a plurality of hidden nodes where cognitive analytics are performed using the received data from the one or more sensors (claim 22), wherein the one or more sensors comprise one or more wearable devices (claim 23). However, each of these elements is recited at a high level of generality and fails to yield any discernible improvement to the computer or to any technology, nor set forth any additional function or result that provided meaningful limitation beyond linking the abstract idea to a particular technological environment (i.e., automated/computing environment), and thus fail to integrate the abstract idea into a practical application. In addition, the claimed use of one or more sensors is recited at a high level of generality, these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Finkel et al., Pub. No.: US 2017/0244726 A1 (paragraph [0053]: “Sensors may be of any type of well-known sensor or data collector capable of sensing or collecting data.”). With respect to the claim language describing the  neural network as comprising an input layer, one or more hidden layers, and an output layer, and wherein the one or more hidden layers comprise a plurality of hidden nodes where cognitive analytics are performed, tit is noted that the input layer, one or more hidden layers, output layer, a plurality of hidden nodes, and cognitive analytics are recited at a high level of generality, and furthermore input layers, hidden layers, output layers, hidden nodes, cognitive analytics, and the like are recognized as well-understood, routine, and conventional in the art (See, e.g., Baker, Pub. No.: US 2020/0394521 A1 at paragraph [0002], noting that “a conventional neural network comprises an input layer, an output layer, and one or more hidden layers there between.” See also, Bender et al., Patent No.: US 10,659,614 B1 at [col. 14, lines 24-26], noting “The structure of a neural network is known generally to have input neurons that provide information to one or more “hidden” neurons.” See also, Malhotra et al., Pub. No.: US 2020/0401935 A1 at paragraph [0095], noting that “inference may be derived by known techniques of cognitive analytics.”), which fails to add significantly more to the claims. Lastly, the claimed use of one or more sensors comprising one or more wearable devices is recited at a high level of generality, these elements amount to well-understood, routine, and conventional activity in the art (See, e.g., Javey et al., Pub. No.: US 2018/0263539 A1 (paragraph [0051]: “conventional wearable sensors are capable of tracking an individual's physical activities and vital signs.”). See also, Bertsch et al., Pub. No.: US 2018/0028074 A1 (paragraph [0003]: “In the conventional technology, there are several wearable computers or wearable sensors which may be worn by a user directly at the body.”), and as recited in the claims, fail to add significantly more to the abstract idea.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

27.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

28.	Claims 1-8, 10-11, 15, 17-18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al., Pub. No.: US 2015/0302323 A1, [hereinafter Connolly], in view of Beaubien et al., Patent No.: US 10,783,801 B1, [hereinafter Beaubien], in further view of Mohammadrezazadeh et al., Pub. No.: US 2019/0227626 A1 [hereinafter Mohammadrezazadeh].

As per claim 1, Connolly teaches an apparatus (paragraph 0006: “a monitoring system includes a location receiving device and one or more computer processors. The location receiving device is configured to track movements of an operator while the operator is performing a sequential series of tasks…”) comprising: 

at least one processor (paragraph 0006: “The one or more computer processors are configured to examine the movements of the operator and completion of the task.”; paragraph 0017: “The workflow efficiency system includes or represents hardware circuits or circuitry that include and/or are connected with one or more processors.”; paragraph 0120); and 

at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least (paragraph 0024, discussing that the locating device can monitor where the operator is located and store these locations in a memory device, such as a computer hard drive, flash drive, random access memory (RAM), read only memory (ROM), magnetic tape drive, optical drive, or other type of computer readable memory; paragraph 0120: “one or more of the functional blocks (for example, processors or memories) may be implemented in a single piece of hardware (for example, a general purpose signal processor, microcontroller, random access memory, hard disk, and the like. Similarly, the programs may be stand-alone programs, may be incorporated as subroutines in an operating system, may be functions in an installed software package, and the like.”):

receive first data, comprising at least performance data, relating to a first operator performing at least part of a first task (paragraph 0021, discussing that the system can be used to monitor performance of a series of tasks that are completed in order to achieve a mission; paragraph 0024, discussing that during performance of the tasks in the mission, the locating device tracks where the operator moves during performance of tasks of the mission; paragraph 0028, discussing that the workflow efficiency system can receive information such as the locations of the operators and/or tools during performance of the tasks, the times at which different tasks are initiated and/or completed, and/or other information, from the locating device and/or memory device; paragraph 0041: “actual moving speed of the operator (e.g., as determined by the data obtained from the locating device 102)”; paragraph 0091, discussing that actual movements of the same or other operator are monitored while the operator performs the tasks of the mission...The movements of the operator, the times at which performance of the tasks are commenced and/or completed, the order in which the tasks are actually completed, and the like, can be tracked [i.e., first data, comprising at least performance data, relating to a first operator performing at least part of a first task is received]; paragraph 0108, discussing that a monitoring system includes a location receiving device and one or more computer processors. The location receiving device is configured to track movements of an operator while the operator is performing a sequential series of tasks [i.e., This also shows that first data relating to a first operator performing at least part of a first task is received] in a first order to complete a mission; paragraph 0113, discussing that the location receiving device is configured to track the movements of the operator and times at which at least one of the movements occur or the tasks are completed; paragraphs 0027, 0036, 0083);

wherein at least part of the first data is received from the one or more sensors (paragraph 0023, discussing that the locating device can include hardware circuits or circuitry that include and/or are connected with one or more processors, such as one or more computer microprocessors. In one aspect, the locating device can include or represent a wireless triangulation system that monitors movements of an operator input device that moves with the operator as the operator performs the tasks. For example, the locating device can include one or more wireless antennas and associated transceiving and/or receiving hardware that receives wireless signals communication signals communicated from the input device…The locating device can include another device or system capable of tracking movements of the operator, such as one or more cameras, sensors [i.e., This shows that at least part of the first data is received from the one or more sensors], RFID readers, or the like; paragraph 0041); 

determining a workload of the first operator  (paragraph 0030, discussing that there are four tasks that are performed by the operator to complete the mission of repairing a component of the vehicle; paragraph 0050, discussing that the presentation instructs the operator to perform a first task, then a second task, then a third task, then a fourth task, then a fifth task, before concluding the mission; paragraph 0056, discussing that the operator may view the new order of the tasks);

communicate information relating to the workload of the first operator to one or more receivers (paragraph 0022, discussing that the system may report the movements of the operators to the supervisors, such as persons who supervise, direct, or otherwise control activities of the operators; paragraph 0077, discussing that if the workflow efficiency system determines that the operators are not performing the tasks in the alternate order and/or is taking longer than the designated completion times of the tasks to complete the tasks, then the workflow efficiency system can identify a deviation from the alternate order. For example, the workflow efficiency system may examine the actual movements of the operators, the actual times needed to complete the tasks, the order in which the tasks are actually completed, and the like, and compare this information to the expected movements of the operators, the order of the tasks in the more efficient alternate or replacement order, and the like. Based on this comparison, the workflow efficiency system can determine if the operators are deviating from the more efficient alternate or replacement order. If the operators are deviating from the alternate order, then the workflow efficiency system may instruct the input device and/or another device to generate a warning signal. This warning signal may notify the operators and/or management of the operators of the deviation and/or may automatically reschedule or reorder at least some of the remaining tasks in the alternate order so as to reduce any delay in completion of the mission; paragraph 0095, discussing that the warning signal may notify one or more other parties, such as another operator who is waiting for the mission to be completed before starting or completing work on another mission, to a supervisor of the operator, or the like [i.e., This shows communicating information relating to the workload of the first operator to one or more receivers – This interpretation is consistent with the Applicant’s Specification at paragraph 0078, which indicates that “System 90 comprises a first operator 81, a processor 91, and a receiver, such as one or more other operators 92.”]); 

monitor the workload of the first operator (paragraph 0017, discussing that the monitoring of how the tasks are performed can involve spatially tracking movements of one or more operators as the operators move about an object being worked on, tracking when various tasks are initiated and/or completed, determining the order in which the tasks are performed, and the like [i.e., This shows monitoring the workload of the first operator]. The tasks may be performed sequentially and/or concurrently, and completion of the tasks results in completion of a mission; paragraph 0021, discussing that the system  can be used to monitor performance of a series of tasks; paragraph 0025, discussing that the locating device may track when various tasks of the mission are initiated and/or completed. In one aspect, the input device accepts input from the operator. For example, the input device can include a touchscreen, keypad, button, switch, microphone, or the like, that the operator uses to indicate when performance of one or more tasks is being initiated (e.g., the time at which the operator is starting work on a task). The locating device optionally may track when the various tasks are completed and/or how long it takes for the operator to complete one or more of the tasks. For example, the input device can receive input from the operator that indicates when one or more of the tasks are completed; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks; paragraphs 0022, 0047); and 

alter demands on the first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of one or more other operators (paragraph 0045, discussing that the workflow efficiency system  may alter the order of the tasks by changing the number of operators used in completing the tasks. For example, the workflow efficiency system can increase the number of operators scheduled to work on the tasks, can increase the number of operators having specialized experience or certifications to work on the tasks, or the like; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks and modify the order of the tasks based on these efficiencies. For example, as the same operators complete the same tasks one or more times, the workflow efficiency system can monitor and save the time periods required to complete the tasks for the different operators,…, or other information. This information can then be used to determine if one or more scheduled tasks should be re-assigned to other operators [i.e., This shows altering demands on the first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of one or more other operators]. For example, a first operator may historically complete a task in less time than a second operator. If the second operator is previously scheduled to complete the task, the order of the tasks can be modified by assigning the first operator to complete the task instead of the second operator).

While Connolly teaches determining a workload of the first operator, Connolly does not explicitly teach train a neural network representing a first workload model using (i) received data from one or more sensors associated with one or more operators or (ii) one or more workload assessment inputs received from the one or more operators, to predict workloads of the one or more operators; wherein the performance data comprises one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator; and use the first workload model for determining, based on the first data, a workload of the first operator over a first time period. However, Beaubien in the analogous art of workload management systems teaches:

use the first workload model for determining, based on the first data, a workload of the first operator over a first time period (col. 3, lines 14-15, discussing a processor based method of assessing a workload of a user; col. 5, lines 17-22, discussing determining real-time sensor based estimates of individual and team workloads that can support dynamically changing training scenarios based on these workload measures; col. 8, lines 48-51, discussing that one purpose of simulation based training systems and automated cognitive load assessment subsystems is to develop technologies for unobtrusively assessing individual workload during simulation-based training; col. 10, lines 49-62, discussing that the machine learning algorithms can adapt to individual variations in neurophysiological data over time. As trainees use the system their previous training data and self-reported workload can be used to update a set of weights for the machine learning component. In this way, each trainee can develop individualized models that react and respond to their unique physiology. In some embodiments, this adaptation is made through the learning and modification of different algorithm variables such as but not limited to weights; col. 10, lines 66-67 & col. 11, lines 1-4, discussing that the individual CL (cognitive load) model is a time-delay neural network (TDNN). TDNNs store delayed values of each input feature that passes through the network. This effectively provides the network with a memory system for storing historical data; it also provides the ability to learn relationships over time; col. 17, lines 44-67, discussing scrolling the vertical indicator bar on the workload display to identify the level of team workload at that time; col. 13, lines 9-18, discussing that the RCL could be used to indicate a team member is overloaded; col. 16, lines 58-64, discussing a “deep-dive” for system users to look at system measures and metrics collected over time during a simulation scenario. This view allows an instructor and simulation specialist to review current and historical trends in important system-generated measures; FIG. 4B, illustrating user workload over time; FIG 4C, illustrating individual workload of a surgeon [i.e., first operator] over a time period; that col. 14, lines 16-44).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature using the first workload model for determining, based on the first data, a workload of the first operator over a first time period, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Connolly-Beaubien combination suggests training a neural network representing a first workload model using one or more workload assessment inputs received from the one or more operators (Beaubien, col. 10, lines 49-62, discussing that the machine learning algorithms can adapt to individual variations in neurophysiological data over time. As trainees use the system their previous training data and self-reported workload can be used to update a set of weights for the machine learning component [i.e., This suggests that a neural network representing a first workload model is trained using one or more workload assessment inputs received from the one or more operators]. In this way, each trainee can develop individualized models that react and respond to their unique physiology. In some embodiments, this adaptation is made through the learning and modification of different algorithm variables such as but not limited to weights; col. 10, lines 66-67 & col. 11, lines 1-4, discussing that the individual CL (cognitive load) model is a time-delay neural network (TDNN). TDNNs store delayed values of each input feature that passes through the network. This effectively provides the network with a memory system for storing historical data; it also provides the ability to learn relationships over time. The TDNN is well-suited to model trends in EEG and ECG signals; col. 11, lines 8-21; col. 11, lines 21-24), the Connolly-Beaubien combination does not explicitly teach train a neural network representing a first workload model using (i) received data from one or more sensors associated with one or more operators or (ii) one or more workload assessment inputs received from the one or more operators, to predict workloads of the one or more operators; wherein the performance data comprises one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator. However, Mohammadrezazadeh in the analogous art of workload assessment tools teaches these concepts. Mohammadrezazadeh teaches:

train a neural network representing a first workload model using (i) received data from one or more sensors associated with one or more operators or (ii) one or more workload assessment inputs received from the one or more operators, to predict workloads of the one or more operators (paragraph 0075, discussing that the method described generates a universal mental state model utilizing the fusion of subjective data (e.g., amplitude of EEG, amplitude of GSR) as well as sensors in a training phase; paragraph 0077, discussing that using advanced machine learning methods, a relationship between the collected multi-resolution signals is identified to develop the context-independent user cognitive model. In short, the method consists of a training and a testing phase. In the training phase, the method uses high resolution data and morphs it to template high-resolution data through optimal transport maps; paragraph 0078, discussing that during data collection in the training phase, the user's cognitive capabilities are examined using principal cognitive tests, such as performance questionnaires, EEG, and ExG such as GSR (galvanic skin response sensors) and HRV (heart rate variability sensors) [i.e., one or more sensors associated with the one or more operators]. In addition, the training can be more focused to a specific task by performing the training on the task. EEG has shown to be a reliable identifier of human's cognitive state/load. Therefore, during data collection, EEG, cognitive state dependent biological signals (ExG: GSR and HRV), and task performance information are collected while testing users; paragraph 0079, discussing that in generation of the universal mental model and during machine learning, a recursive neural network (RNN) is generated to learn the temporal transfer function between extracted features from EEG and ExG [i.e., This shows that a neural network representing a first workload model is trained using received data from one or more sensors associated with one or more operators]; paragraph 0074); and

wherein the performance data comprises one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator (paragraph 0084, discussing that FIG. 6 depicts a user wearing commercially available sensors and a camera. The camera is used to help understand users' motions, facial gestures, and, in general, the context…During training for each user, biological signals related to the user's state including, EEG, electrocardiogram (ECG), and GSR are recorded using the wearable sensors while the user is performing a task in a virtual reality simulation environment...These biological signals are captured in the data collection stage, shown in FIG. 4. The task performance metrics (such as completion time, accuracy, trajectory smoothness) [i.e., This shows that the performance data comprises accuracy], environmental conditions, and user's self-/supervisory reports can also be measured during performing the task. Then, important biometric features related to a user's mental effort and physical status (e.g., muscular fatigue by extracting spectrogram of EMG) will be extracted to determine a user's state).

Examiner notes that Mohammadrezazadeh, in addition to Connolly as cited above, also teaches: receive first data, comprising at least performance data, relating to a first operator performing at least part of a first task, wherein at least part of the first data is received from the one or more sensors (paragraph 0078, discussing that the training can be more focused to a specific task by performing the training on the task. EEG has shown to be a reliable identifier of human's cognitive state/load. Therefore, during data collection, EEG, cognitive state dependent biological signals (ExG: GSR and HRV), and task performance information are collected; paragraph 0084, discussing that FIG. 6 depicts a user wearing commercially available sensors and a camera. The camera is used to help understand users' motions, facial gestures, and, in general, the context…During training for each user, biological signals related to the user's state including, EEG, electrocardiogram (ECG), and GSR are recorded using the wearable sensors while the user is performing a task [i.e., This shows that at least part of the first data is received from the one or more sensors]...These biological signals are captured in the data collection stage, shown in FIG. 4. The task performance metrics (such as completion time, accuracy, trajectory smoothness), environmental conditions, and user's self-/supervisory reports can also be measured during performing the task. Then, important biometric features (extracted through feature extraction) related to a user's mental effort and physical status (e.g., muscular fatigue by extracting spectrogram of EMG) will be extracted to determine a user's state).

The Connolly-Beaubien combination describes features related to workload monitoring.  Mohammadrezazadeh describes workload assessment tools. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Connolly-Beaubien combination with Mohammadrezazadeh because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying the Connolly-Beaubien combination to include Mohammadrezazadeh’s features for training a neural network representing a first workload model using received data from one or more sensors associated with one or more operators or one or more workload assessment inputs received from the one or more operators, to predict workloads of the one or more operators; and wherein the performance data comprises one or more of accuracy, reaction time, a number of correct operations, a memory test, a mental arithmetic test, or a task dedicated test associated with the first operator, in the manner claimed, would serve the motivation of providing a multi-dimensional workload assessment tool in order to assess a task, user, or team's effectiveness or other aspects of performance (Mohammadrezazadeh at paragraph 0005), or in the pursuit of assessing user readiness and improving the interaction quality, performance, and collaboration in real world applications (Mohammadrezazadeh at paragraph 0074); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the one or more other operators comprise at least one of: operators performing at least another part of the first task; or operators performing at least a part of one or more other tasks (paragraph 0022, discussing that monitoring movements of one or more operators that are performing one or more of the tasks of the mission; paragraph 0027, discussing that the system includes a workflow efficiency system that examines the movements of the operators during performance of the tasks of the mission, when different tasks are initiated and/or completed, how long different tasks take to be completed; paragraph 0046, discussing that the order of the tasks may be modified by changing which tasks are assigned to different operators. For example, a first task may originally be assigned to a first operator for completion, a second task may be assigned to second and third operators for completion [i.e., operators performing at least a part of one or more other tasks], a third task may be assigned to fourth through seventh operators for completion, and the like; paragraphs 0028, 0031, 0045).

As per claim 3, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the first data relating to the first operator further comprises at least one of self-reported data, physiological data, psychological data, biomechanical data, simulation data, morphological data, or connectional data (paragraph 0023, discussing that the locating device can include or represent a wireless triangulation system that monitors movements of an operator input device that moves with the operator as the operator performs the tasks. For example, the locating device can include one or more wireless antennas and associated transceiving and/or receiving hardware that receives wireless signals communication signals communicated from the input device…The locating device can include another device or system capable of tracking movements of the operator, such as one or more cameras, sensors, RFID readers, or the like; paragraph 0025, discussing that locating device may track when various tasks of the mission are initiated and/or completed. In one aspect, the input device accepts input from the operator. For example, the input device can include a touchscreen, keypad, button, switch, microphone, or the like, that the operator uses to indicate when performance of one or more tasks is being initiated. The locating device may track when the various tasks are completed and/or how long it takes for the operator to complete one or more of the tasks. For example, the input device can receive input from the operator that indicates when one or more of the tasks are completed [i.e., self-reported data]; paragraph 0028, discussing that the workflow efficiency system can receive information such as the locations of the operators and/or tools during performance of the tasks, the times at which different tasks are initiated and/or completed, and/or other information, from the locating device and/or memory device; paragraph 0108, discussing that the location receiving device is configured to track movements of an operator while the operator is performing a sequential series of tasks in a first order to complete a mission; paragraph 0113, discussing that the location receiving device is configured to track the movements of the operator and times at which at least one of the movements occur or the tasks are completed).

As per claim 4, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the one or more receivers comprises at least one of the one or more other operators or a supervisory system (paragraph 0022, discussing that the system may report the movements of the operators to the supervisors, such as persons who supervise, direct, or otherwise control activities of the operators; paragraph 0077, discussing that if the operators are deviating from the alternate order, then the workflow efficiency system may instruct the input device and/or another device to generate a warning signal. This warning signal may notify the operators and/or management of the operators of the deviation,…, and/or may automatically reschedule or reorder at least some of the remaining tasks in the alternate order so as to reduce any delay in completion of the mission; paragraph 0095, discussing that the warning signal may notify one or more other parties, such as another operator who is waiting for the mission to be completed before starting or completing work on another mission, to a supervisor of the operator, or the like [i.e., This shows communicating information relating to the workload of the first operator to one or more receivers – This interpretation is consistent with the Applicant’s Specification at paragraph 0078, which indicates that “System 90 comprises a first operator 81, a processor 91, and a receiver, such as one or more other operators 92.”]). 
As per claim 5, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the workload is updated over the first time period as the first operator is performing the at least part of the first task (paragraph 0031, discussing that the workflow efficiency system can compare the time elapsed for the operators to complete one task, a series of the tasks, or all of the tasks of the mission, and compare this elapsed time to one or more designated time thresholds. If the elapsed time that it takes for the operators to actually complete the task, series of tasks, or all of the tasks exceeds the associated time threshold, then the workflow efficiency system may determine that the order of the tasks may need to be modified; paragraph 0057, discussing that the operator may then commence performing the tasks in the updated order; paragraph 0077, discussing that if the operators are deviating from the alternate order, then the workflow efficiency system may instruct the input device and/or another device to generate a warning signal. This warning signal may notify the operators and/or management of the operators of the deviation, may instruct the operators how to return to following the more efficient alternate order of tasks, and/or may automatically reschedule or reorder at least some of the remaining tasks in the alternate order so as to reduce any delay in completion of the mission; paragraphs 0094, 0105).

As per claim 6, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly further teaches comparing the first operator with the one or more other operators (paragraph 0046, discussing that the order of the tasks may be modified by changing which tasks are assigned to different operators. For example, a first task may originally be assigned to a first operator for completion, a second task may be assigned to second and third operators for completion, a third task may be assigned to fourth through seventh operators for completion, and the like. The workflow efficiency system can modify the order of the tasks by changing which operators are assigned to complete different tasks. The assignment of which operators perform which tasks can be based on specialized experience and/or certifications of the operators, past efficiencies of the operators in completing the various tasks, or the like. For example, if the first and sixth operators have been specially trained and/or certified to complete the second task, then the order of tasks may be modified by assigning the first and sixth operators to complete the second task. If the fifth operator has a history of completing the first task faster than other operators, then the order of the tasks can be modified by re-assigning the first task to the fifth operator. The remaining tasks can be assigned to the other operators; paragraph 0048).

Connolly does not explicitly teach wherein monitoring the workload of the first operator comprises comparing the workload of the first operator with one or more workloads of the one or more other operators. However, Beaubien in the analogous art of workload monitoring systems teaches this concept. Beaubien teaches:

wherein monitoring the workload of the first operator comprises comparing the workload of the first operator with one or more workloads of the one or more other operators (col. 13, lines 9-17, discussing that the CLB (cognitive load balance) provides a measure of how well the workload is distributed across the team. The RCL could be used to indicate a team member is overloaded whereas the CLB could indicate that the team's CL isn't distributed equally among the team members; col. 13, lines 51-56, discussing that CLB provides an indication of team effectiveness based on the distribution of cognitive load across all team members [i.e., This shows that the workload of the first operator is compared with one or more workloads of the one or more other operators]. CLB ranges from 0-100, where a higher value indicates that workload and tasking are distributed equally across the team, and that no one team member is significantly over- or under-loaded for an extended period of time; col. 14, lines 6-13, discussing that the CLB measure provides insight of how team members are contributing. Depending on the underlying task requirements of the training an unbalanced team workload may be an indicator of issues with the team).
Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for comparing the workload of the first operator with one or more workloads of the one or more other operators, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Although not explicitly taught by Connolly, Beaubien in the analogous art of workload monitoring systems teaches:

wherein monitoring the workload of the first operator comprises comparing the workload of the first operator at different time instances of the first time period (col. 3, lines 14-15, discussing a processor based method of assessing a workload of a user; col. 8, lines 48-51, discussing that one purpose of simulation based training systems and automated cognitive load assessment subsystems is to develop technologies for unobtrusively assessing individual workload during simulation-based training; col. 13, lines 9-18, discussing that the RCL could be used to indicate a team member is overloaded; col. 15, lines 64-67 & col. 16, lines 1-5, discussing that initial alerts and notifications may be used to provide alerts when CL levels became too high or low. This was accomplished by developing basic measures in PM Engine that used predefined thresholds to determine whether the average cognitive load over a configurable time window was too high or low. These results were then published on the message bus displayed on the handheld device by providing visual alerts next to the source of the data (i.e., a particular team member, or the team as a whole); col. 16, lines 58-64, discussing a “deep-dive” for system users to look at system measures and metrics collected over time during a simulation scenario. This view allows an instructor and simulation specialist to review current and historical trends in important system-generated measures; FIG. 4B, illustrating user workload over time; FIG 4C, illustrating individual workload of a surgeon [i.e., first operator] over a time period;  col. 14, lines 16-44; col. 17, lines 44-67).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for comparing the workload of the first operator at different time instances of the first time period, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein monitoring the workload of the first operator comprises analysing one or more patterns of evolution of workload of the first operator (paragraph 0046, discussing that the assignment of which operators perform which tasks can be based on past efficiencies of the operators in completing the various tasks…If the fifth operator has a history of completing the first task faster than other operators, then the order of the tasks can be modified by re-assigning the first task to the fifth operator. The remaining tasks can be assigned to the other operators; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks and modify the order of the tasks based on these efficiencies. For example, as the same operators complete the same tasks one or more times, the workflow efficiency system can monitor and save the time periods required to complete the tasks for the different operators, problems encountered by the different operators,…, or other information. This information can then be used to determine if one or more scheduled tasks should be re-assigned to other operators. For example, a first operator may historically complete a task in less time than a second operator. If the second operator is previously scheduled to complete the task, the order of the tasks can be modified by assigning the first operator to complete the task instead of the second operator), but it does not explicitly teach analysing one or more patterns of evolution of workload of the first operator over the first time. However, Beaubien in the analogous art of workload monitoring systems teaches this concept. Beaubien teaches:

wherein monitoring the workload of the first operator comprises analysing one or more patterns of evolution of workload of the first operator over the first time (col. 16, lines 58-64, discussing a “deep-dive” for system users to look at system measures and metrics collected over time during a simulation scenario. This view allows an instructor and simulation specialist to review current and historical trends in important system-generated measures; col. 19, lines 26-50, discussing that a total of 5 cognitive load models were built using the features and data described...The developed models accurately tracked trends in cognitive load across the five subjects utilized for model validation…It is more beneficial for the models to track changes in cognitive load on a second by second basis rather than overall as an average measure).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for analyzing one or more patterns of evolution of workload of the first operator over the first time, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein communicating the workload to the one or more receivers comprises inducing a trigger to the one or more other operators (paragraph 0022, discussing that the system may report the movements of the operators to the supervisors, such as persons who supervise, direct, or otherwise control activities of the operators; paragraph 0077, discussing that if the operators are deviating from the alternate order, then the workflow efficiency system may instruct the input device and/or another device to generate a warning signal. This warning signal may notify the operators and/or management of the operators of the deviation,…, and/or may automatically reschedule or reorder at least some of the remaining tasks in the alternate order so as to reduce any delay in completion of the mission; paragraph 0095, discussing that the warning signal may notify one or more other parties, such as another operator who is waiting for the mission to be completed before starting or completing work on another mission, to a supervisor of the operator, or the like; paragraph 0051).
 
As per claim 11, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly suggests wherein at least part of the first data relating to the first operator is received from one or more performance monitors (paragraph 0025, discussing that the locating device may track when various tasks of the mission are initiated and/or completed. In one aspect, the input device accepts input from the operator. For example, the input device can include a touchscreen, keypad, button, switch, microphone, or the like, that the operator uses to indicate when performance of one or more tasks is being initiated (e.g., the time at which the operator is starting work on a task). The locating device may track when the various tasks are completed and/or how long it takes for the operator to complete one or more of the tasks. For example, the input device can receive input from the operator that indicates when one or more of the tasks are completed; paragraph 0027, discussing that the system includes a workflow efficiency system that examines the movements of the operators during performance of the tasks of the mission, when different tasks are initiated and/or completed, how long different tasks take to be completed, locations of the tools, and the like, and determines if the mission can be completed in a more efficient manner…The workflow efficiency system includes or represents hardware circuits or circuitry that include and/or are connected with one or more processors; paragraph 0041, discussing that the workflow efficiency system can calculate estimated movement times for the operator to move to the location of a tool based on an actual moving speed of the operator (e.g., as determined by the data obtained from the locating device)...; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks and modify the order of the tasks based on these efficiencies. For example, as the same operators complete the same tasks one or more times, the workflow efficiency system can monitor and save the time periods required to complete the tasks for the different operators,…, or other information. This information can then be used to determine if one or more scheduled tasks should be re-assigned to other operators…; paragraph 0091, discussing that the movements of the operator, the times at which performance of the tasks are commenced and/or completed, the order in which the tasks are actually completed, and the like, can be tracked; paragraph 0114, discussing that the one or more processors are configured to determine duplicative movements of the operator during performance of the tasks in the first order. The second order of the tasks is more efficient than the first order when the second order eliminates at least one of the duplicative movements of the operator from the second order of the tasks; paragraph 0049).

Connolly does not explicitly teach wherein at least part of the first data relating to the first operator is received from one or more performance monitors. However, Beaubien in the analogous art of workload monitoring systems teaches this concept. Beaubien teaches: 

wherein at least part of the first data relating to the first operator is received from one or more performance monitors (col. 9, lines 55-57, discussing a video streaming service module used to stream real-time images of the user's performance; col. 10, lines 39-48, discussing that the architecture may be sensor specific or may be sensor agnostic, and can thus accommodate any number of neurophysiological, behavioral, sociometric, performance, and environmental/system monitoring hardware).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for including first data relating to the first operator received from one or more performance monitors, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 15 Connolly teaches a non-transitory computer readable medium comprising program instructions (paragraph 0120, discussing that the foregoing description of certain embodiments of the inventive subject matter will be better understood when read in conjunction with the appended drawings. To the extent that the figures illustrate diagrams of the functional blocks of various embodiments, the functional blocks are not necessarily indicative of the division between hardware circuitry. Thus, for example, one or more of the functional blocks (for example, processors or memories) may be implemented in a single piece of hardware (for example, a general purpose signal processor, microcontroller, random access memory, hard disk, and the like). Similarly, the programs may be stand-alone programs, may be incorporated as subroutines in an operating system, may be functions in an installed software package, and the like. The various embodiments are not limited to the arrangements and instrumentality shown in the drawings.).

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

As per claim 23, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. The Connolly-Beaubien combination does not explicitly teach wherein the one or more sensors comprise one or more wearable devices. However, Mohammadrezazadeh in the analogous art of workload assessment tools teaches this concept. Mohammadrezazadeh teaches:

wherein the one or more sensors comprise one or more wearable devices (paragraph 0025, discussing that FIG. 6 is an illustration of a user with wearable sensors [i.e., This shows that the one or more sensors comprise one or more wearable devices] attached to obtain necessary biological signals according to some embodiments of the present disclosure; paragraph 0073, discussing that sensor data is obtained from body wearables; paragraph 0084, discussing that FIG. 6 depicts a user wearing commercially available sensors…During training for each user, biological signals related to the user's state including, EEG, electrocardiogram (ECG), and GSR are recorded using the wearable sensors).

The Connolly-Beaubien combination describes features related to workload monitoring.  Mohammadrezazadeh describes workload assessment tools. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Connolly-Beaubien combination with Mohammadrezazadeh because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying the Connolly-Beaubien combination to include Mohammadrezazadeh’s feature for including one or more sensors comprising one or more wearable devices, in the manner claimed, would serve the motivation of providing a multi-dimensional workload assessment tool in order to assess a task, user, or team's effectiveness or other aspects of performance (Mohammadrezazadeh at paragraph 0005), or in the pursuit of assessing user readiness and improving the interaction quality, performance, and collaboration in real world applications (Mohammadrezazadeh at paragraph 0074); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

29.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Beaubien, in view of Mohammadrezazadeh, in further view of Kern et al., Pub. No.: US 2007/0143764 A1, [hereinafter Kern].

As per claim 9, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein altering the demands on the first operator comprises balancing the demands on the first operator and demands on at least one of the one or more other operators (paragraph 0045, discussing that the workflow efficiency system  may alter the order of the tasks by changing the number of operators used in completing the tasks. For example, the workflow efficiency system can increase the number of operators scheduled to work on the tasks, can increase the number of operators having specialized experience or certifications to work on the tasks, or the like; paragraph 0046, discussing that the assignment of which operators perform which tasks can be based on past efficiencies of the operators in completing the various tasks…If the fifth operator has a history of completing the first task faster than other operators, then the order of the tasks can be modified by re-assigning the first task to the fifth operator. The remaining tasks can be assigned to the other operators; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks and modify the order of the tasks based on these efficiencies. For example, as the same operators complete the same tasks one or more times, the workflow efficiency system can monitor and save the time periods required to complete the tasks for the different operators,…, or other information. This information can then be used to determine if one or more scheduled tasks should be re-assigned to other operators. For example, a first operator may historically complete a task in less time than a second operator. If the second operator is previously scheduled to complete the task, the order of the tasks can be modified by assigning the first operator to complete the task instead of the second operator).

The Connolly-Beaubien-Mohammadrezazadeh combination does not explicitly teach wherein altering the demands on the first operator comprises balancing the demands on the first operator and demands on at least one of the one or more other operators based on one or more weights. However, Fern in the analogous art of resource allocation systems teaches this concept. Fern teaches:

wherein altering the demands on the first operator comprises balancing the demands on the first operator and demands on at least one of the one or more other operators based on one or more weights (paragraph 0031, discussing a method for allocating resources of a group of resources to tasks of a group of tasks; paragraph 0040, discussing that the rating value of each mapping may be calculated in dependence on the sum of the product of the clearance score for each member of the task set that is in the mapping mapped to a member of the resource set and a weighting value representative of the beneficial utilisation of the resource record that is in that mapping mapped to the respective member of the task set; paragraph 0045, discussing that the method may comprise forming an output based on at least one of the mappings an output representative of at least one of the following: resources that are under-utilised in the mapping, resources re-configuration of which could improve the efficiency of the mapping, data indicative of times at which resources may be allocated to tasks in accordance with the mapping, and data indicative of potential re-allocation of resources; paragraph 0124, discussing that as long as a resource has free capacity, the system can try shifting more tasks to the resource.).

The Connolly-Beaubien-Mohammadrezazadeh combination describes features related to workload monitoring.  Kern describes a method for allocating resources of a group of resources to tasks of a group of tasks. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Connolly-Beaubien-Mohammadrezazadeh combination with Kern because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying the Connolly-Beaubien-Mohammadrezazadeh combination to include Kern’s feature for balancing the demands on the first operator and demands on at least one of the one or more other operators based on one or more weights, in the manner claimed, would serve the motivation of  altering the attributes of one or more resources in order to better satisfy the demand represented by the tasks (Kern at paragraph 0063), or in the pursuit of providing efficient allocation of resources (Kern at paragraph 0119); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.

30.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Beaubien, in view of Mohammadrezazadeh, in further view of Pathangay et al., Pub. No.: US 2015/0223743 A1, [hereinafter Pathangay].

As per claim 21, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. While the Connolly-Beaubien-Mohammadrezazadeh combination describes setting allocation weights using the collected datasets (Mohammadrezazadeh, paragraph 0079: “allocation weights are set using all of the already collected datasets”), the Connolly-Beaubien-Mohammadrezazadeh combination does not explicitly teach wherein the first workload model is further trained using one or more aggregated scores of the received data from the one or more sensors as weights for the first workload model. However, Pathangay in the analogous art of workload estimation systems teaches this concept. Pathangay teaches:

wherein the first workload model is further trained using one or more aggregated scores of the received data from the one or more sensors as weights for the first workload model (paragraph 0038, discussing that the processor identifies the work type for the activity which has the highest output value. For example, if the input vector v is based on the signals received from the five sensors placed on the worker [i.e., received data from the one or more sensors], the processor generates the outputs y1, y2 and y3 using the input vector v and the trained reference classifier models. If the values of y1, y2, and y3 are 70, 35 and 20 respectively, the processor compares the output values to determine y1 has the highest value and subsequently identifies the work type corresponding to y1; paragraph 0046, discussing that the processor of the computing unit uses frequency domain representation of the EMG signals using one of a regression model or any other machine learning method, for mapping the EMG frequency components to fatigue level. Similarly, physiological data from other sensors attached to the subject may be mapped to the fatigue level using one of trained regression model and any other machine learning method. The estimated fatigue values are stored in the memory of the computing unit for further processing; paragraph 0049, discussing that where activation energy of the sensor is minimum electrical energy generated by the part of the body to the sensor, which the sensor can detect and produce an output accordingly. C is the sum of activation energies of all the sensors…The processor generates activation energy of all the sensors from the physiological signals...Thereafter, the processor normalizes the weights of all the sensors such that, the sum of all sensor weights is equal to one. Also, the processor assigns a constant weight to each of the plurality of sensors such as, but not limited to ECG sensor, EEG sensor and PPG sensor. The processor dynamically assigns weights to the EMG sensor. The reason for assigning weight dynamically to the EMG sensors, in other words not assigning constant weight to the EMG sensors is that the activation energy (muscle activation correlating with different work types) varies for each activity performed by the worker and also, the location where the EMG sensors are placed on the body of the subject is not fixed unlike other sensors ECG, PPG and EEG; paragraph 0051, discussing that the processor obtains modality-specific fatigue levels from regression models. The processor uses a classifier algorithm such as support vector machine or any other machine learning method, which is trained for a specific sensor location on the subject and the work type. In some embodiment, for example, weights be w1, w2, w3,…, wN may be optimized for a predefined type of work or worker and sensor patch locations. The processor generates an output by performing computations on the inputs as current weighted fatigue scores to generate an output fatigue score  [i.e., This shows that the first workload model is further trained using one or more aggregated scores of the received data from the one or more sensors as weights for the first workload model]; paragraph 0053).

The Connolly-Beaubien-Mohammadrezazadeh combination describes features related to workload monitoring. Pathangay describes a system and method for monitoring workers. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Connolly-Beaubien-Mohammadrezazadeh combination with Pathangay because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying the Connolly-Beaubien-Mohammadrezazadeh combination to include Pathangay’s feature for training the first workload model using one or more aggregated scores of the received data from the one or more sensors as weights for the first workload model, in the manner claimed, would serve the motivation of providing means to perceive fatigue, identify and implement appropriate countermeasures. Thereby, improving safety, and performance of workers (Pathangay at paragraph 0010); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

31.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Beaubien, in view of Mohammadrezazadeh, in further view of el Kaliouby et al., Patent No.: US 10,482,333 A1, [hereinafter el Kaliouby].
As per claim 22, the Connolly-Beaubien-Mohammadrezazadeh combination teaches an apparatus as claimed in claim 1. Although not explicitly taught by Connolly, Beaubien in the analogous art of workload monitoring systems teaches:

wherein the neural network comprises an input layer, one or more hidden layers, and an output layer (Beaubien, co. 11, lines 30-46, discussing that N represents the number of i inputs to be used in the TDNN. The EEG/ECG data source comprises values for the input data such as, but not limited to a heart rate, electrical activity of the brain such as voltage fluctuation or spectral content of the EEG. The time delay neural network maintains a history of model inputs via tap delay lines that store a current real-time EEG/ECG input data vector. Tap delay lines allow for prior data to be stored for use with the current data. The neural network also consists of N hidden layers and a single output layer [i.e., This shows that the neural network comprises an input layer, one or more hidden layers, and an output layer]).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for including a neural network comprising an input layer, one or more hidden layers, and an output layer, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Connolly-Beaubien-Mohammadrezazadeh combination does not explicitly teach wherein the one or more hidden layers comprise a plurality of hidden nodes where cognitive analytics are performed using the received data from the one or more sensors. However, el Kaliouby in the analogous art of cognitive analysis teaches this concept. El Kaliouby teaches:

wherein the one or more hidden layers comprise a plurality of hidden nodes where cognitive analytics are performed using the received data from the one or more sensors (co l. 12, lines 29-50, discussing that the person can have a biosensor attached to him or her for the purpose of collecting mental state data. The biosensor can be placed on the wrist, palm, hand, head, or other part of the body. In some embodiments, multiple biosensors are placed on the body in multiple locations. The biosensor can include detectors for physiological data, which can include one or more of heart rate, heart rate variability, blink rate, skin temperature, and respiration…In some embodiments, the biosensor records multiple types of physiological information [i.e., received data from the one or more sensors]; col. 35, lines 20-43, discussing that the deep learning component can include hardware components, software components, hybrid components that include both hardware and software, and so on. The hardware components and the software components can be related to a convolutional neural network (CNN)…The CNN can include multilayer 1722, there the multilayer can include one or more layers of an artificial neural network. The multilayer of the CNN can be used to classify physiological information [i.e. This shows that cognitive analytics are performed using the received data from the one or more sensors – as noted above, the biosensor records multiple types of physiological information]; col. 37, lines 22-42, discussing that a convolutional neural network can contain a plurality of hidden layers within it...The last layer of the convolutional neural network can be the final classification layer; col. 37, lines 43-67 & col. 38, lines 18, discussing that some layers in the convolutional neural network can be hidden layers. The output of the second layer can feed to a third layer. The third layer can also include multiple nodes. A weight can adjust the output of the second layer which is being input to the third layer. The third layer may be a hidden layer. Outputs of a given layer can be feed to next layer. Weights adjust the output of one layer as it is feed to the next layer. When the final layer is reached, the output of the final layer can be a facial expression, a mental state, a characteristic of a voice, and so on…col. 39, lines 32-57, discussing that the deep neural network can include one or more hidden layers. The one or more hidden layers can include nodes [i.e., This shows that the one or more hidden layers comprise a plurality of hidden nodes]...; col. 39, lines 58-67 & col. 40 lines 1-16, discussing that the bottleneck layer can include a fewer number of nodes than the one or more preceding hidden layers…The deep neural network can include hidden layers 1940...The hidden layers following the bottleneck layer can include more nodes than the bottleneck layer... The classification layer can be used to identify cognitive states, mental states, emotional states, moods, and the like.).  

The Connolly-Beaubien-Mohammadrezazadeh combination describes features related to workload monitoring. el Kaliouby describes a system and method for mental state analysis. Therefore they are deemed to be analogous as they both are directed towards solutions for workload and cognitive analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Connolly-Beaubien-Mohammadrezazadeh combination with el Kaliouby because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying the Connolly-Beaubien-Mohammadrezazadeh combination to include el Kaliouby’s feature for including one or more hidden layers comprising a plurality of hidden nodes where cognitive analytics are performed using the received data from the one or more sensors, in the manner claimed, would serve the motivation of determining if an individual is able to address multiple tasks based on the individual’s cognitive load (el Kaliouby at col. 6, lines 55-57), or in pursuit of including ensemble-learning methods that use multiple learning algorithms to obtain better predictive performance (el Kaliouby at col. 27, lines 34-36); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Horvitz et al., Patent No.: US 8,825,304 B2 – describes mediation of tasks based on assessments of competing cognitive loads and needs.
B.	Stevens et al., Pub. No.: US 2011/0213211 A1 – describes providing real time feedback regarding the team's performance during the performance of a collaborative task and providing offline feedback that can be used after the team's performance of the collaborative task to improve subsequent performances or to make adjustments to the collaborative task.
C.	Sen et al., Patent No.: US 11,032,022 B1 – describes receiving training data based upon sensor measurements of at least one unmanned autonomous vehicle for training a cognitive learning and inference system.
D.	el Kaliouby et al., Pub. No.: US 2019/0012599 A1 – describes multimodal machine learning for emotion metrics.
E.	Kleppe et al., Pub. No.: US 2016/0314784 A1 – describes a system and method for assessing the cognitive style of a person.
F.	Sinharay et al., Pub. No: US 2016/0128593 A1 – describes a method and system for selection of Electroencephalography (EEG) channels valid for determining cognitive load of a subject.
G.	Durkee et al., Pub. No.: US 2016/0007899 A1  – describes a method for estimating operator workload. Further describes a state estimation model that may be re-trained and adapt its weights for each feature input based on the pattern of data being received from the human operator.
H.	Azadeh, A., et al. "Improved prediction of mental workload versus HSE and ergonomics factors by an adaptive intelligent algorithm." Safety science 58 (2013): 59-75 – describes an adaptive intelligent algorithm for forecasting and improving mental workload among operators.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683